DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 04/05/2019. Claims 1-30 are presently pending and are presented for examination.
Information Disclosure Statements
The Information Disclosure Statements submitted on 04/05/2019, 10/15/2019, and 11/25/2019 are all in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “131” (¶¶ 57-59, 72, and FIG. 1) has been used to designate both an antenna and a SIM card. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms “WIFI” and “BLUETOOTH,” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 29:
The following claim limitations of claim 29 are being interpreted under 35 U.S.C. 112(f):
“means for determining whether the robotic vehicle is being operated in an unauthorized manner or is stolen,”
“means for determining an opportunity for the robotic vehicle to perform a recovery action,” and
“means for performing the recovery action at the determined opportunity.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim 29:
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations of claim 29 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“means for determining whether the robotic vehicle is being operated in an unauthorized manner or is stolen,”
“means for determining an opportunity for the robotic vehicle to perform a recovery action,” and
“means for performing the recovery action at the determined opportunity.”
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although ¶¶ 35 and 72-89 of the instant specification disclose structure (a robotic vehicle processor) that could be capable of performing the functions, no association between the structure and the function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 15, 17-19, 21, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US-2017/0233097-A1), hereinafter Chang.
Regarding claim 1:
		Chang teaches a method of recovering a robotic vehicle comprising:
“determining whether the robotic vehicle is being operated in an unauthorized manner or is stolen.” (See at least Chang ¶¶ 7-8, 20-21, 24-27, and FIG. 1-2 and 6-7, which disclose “triggering the UAV into a hijacked mode.”)
“and in response to determining the robotic vehicle is being operated in an unauthorized manner or is stolen: determining an opportunity for the robotic vehicle to perform a recovery action.” (See at least Chang ¶¶ 7-10, 20-21, 28, and FIG. 1-3, which disclose “ascertaining if the UAV is capable of flying or not” based on the remaining energy level of the UAV and the surrounding environment.)
“and performing the recovery action at the determined opportunity.” (See at least Chang ¶¶ 7-10, 20, 23, 26, and FIG. 1-5, which disclose that if “the UAV is capable of flying, the central control unit controls the UAV to fly to the location of the owner or the predetermined place.” The UAV flying to the owner or to a predetermined place reads on “performing the recovery action” in the claim limitation.)
Regarding claim 2:
		Chang discloses the “method of claim 1,” and further discloses the following limitations:
“determining an operational state of the robotic vehicle.” (See at least Chang ¶¶ 8, 28, 30-31, and 45, which disclose that the “step of ascertaining if the UAV is capable of flying or not could proceed via ascertaining the energy level of the UAV and ascertaining if the environment around the UAV is suitable to fly or not.” Whether or not “the UAV is capable of flying” reads on the “operational state of the robotic vehicle” in the claim limitation.)
“and determining the opportunity to perform the recovery action based on the operational state of the robotic vehicle.” (See at least Chang ¶¶ 8-10 and 45, which disclose that if “the energy level of the UAV is higher than a threshold value and the environment around the UAV is suitable to fly, the UAV is ascertained to be capable of flying,” and that if “the UAV is capable of flying, the central control unit controls the UAV to fly to the location of the owner or the predetermined place.” The UAV flying to the owner or to a predetermined place reads on the “recovery action” in the claim limitation.)
Regarding claim 3:
		Chang discloses the “method of claim 1,” and further discloses the following limitations:
“identifying environmental conditions of the robotic vehicle.” (See at least Chang ¶¶ 8 and 45, which disclose “ascertaining if the environment around the UAV is suitable to fly or not.”)
“and determining the opportunity to perform the recovery action based on the environment conditions.” (See at least Chang ¶¶ 8-10 and 45, which disclose that if “the environment around the UAV is suitable to fly, the UAV is ascertained to be capable of flying,” and that if “the UAV is capable of flying, the central control unit controls the UAV to fly to the location of the owner or the predetermined place.” The UAV flying to the owner or to a predetermined place reads on performing the “recovery action” in the claim limitation.)
Regarding claim 5:
Chang discloses the “method of claim 1,” and further discloses “determining whether the robotic vehicle is able to travel to a predetermined location; and traveling to the predetermined location in response to determining that the robotic vehicle is able to travel to the predetermined location” (See at least Chang ¶¶ 7-10, 45, and FIG. 1-3, which disclose “ascertaining if the UAV is capable of flying or not; and, the UAV flying to the location of the owner or to the predetermined place if the UAV is capable of flying.”)
Regarding claim 15:
Chang discloses the “method of claim 1,” and further discloses “capturing information relating to an unauthorized operator of the robotic vehicle in response to determining the robotic vehicle is stolen, the captured information including one or more of: audio; video; images; a geographical location of the robotic vehicle; or a velocity of the robotic vehicle.” (See at least Chang ¶¶ 21-22 and FIG. 1-2 and 4-5, which disclose that the UAV is able to send a “distress signal,” which “could contain any information which helps the rescue, such as the present location of the UAV,” among other information. The “present location of the UAV” reads on the “geographical location of the robotic vehicle” in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 15, consistent with the specification, the captured information “including one or more of: audio; video; images; a geographical location of the robotic vehicle; or a velocity of the robotic vehicle” is treated as an alternative limitation. The applicant has elected to use “one or more of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “geographical location of the robotic vehicle” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 17:
		Chang discloses the following limitations:
“a processor configured with processor-executable instructions.” (See at least Chang ¶ 21 and FIG. 6-7, which disclose the use of a computer with a processor.)
“determine whether the robotic vehicle is being operated in an unauthorized manner or is stolen.” (See at least Chang ¶¶ 7-8, 20-21, 24-27, and FIG. 1-2 and 6-7, which disclose “triggering the UAV into a hijacked mode.”)
“and in response to determining the robotic vehicle is being operated in an unauthorized manner or is stolen: determine an opportunity at which the robotic vehicle is to perform a recovery action.” (See at least Chang ¶¶ 7-10, 20-21, 28, and FIG. 1-3, which disclose “ascertaining if the UAV is capable of flying or not” based on the remaining energy level of the UAV and the surrounding environment.)
“and perform the recovery action at the determined opportunity.” (See at least Chang ¶¶ 7-10, 20, 23, 26, and FIG. 1-5, which disclose that if “the UAV is capable of flying, the central control unit controls the UAV to fly to the location of the owner or the predetermined place.” The UAV flying to the owner or to a predetermined place reads on performing the “recovery action” in the claim limitation.)
Regarding claim 18:
Chang discloses the “robotic vehicle of claim 17,” and further discloses the following limitations:
“determining an operational state of the robotic vehicle.” (See at least Chang ¶¶ 8, 28, 30-31, and 45, which disclose that the “step of ascertaining if the UAV is capable of flying or not could proceed via ascertaining the energy level of the UAV and ascertaining if the environment around the UAV is suitable to fly or not.” Whether or not “the UAV is capable of flying” reads on the “operational state of the robotic vehicle” in the claim limitation.)
“and determining the opportunity to perform the recovery action based on the operational state of the robotic vehicle.” (See at least Chang ¶¶ 8-10 and 45, which disclose that if “the energy level of the UAV is higher than a threshold value and the environment around the UAV is suitable to fly, the UAV is ascertained to be capable of flying,” and that if “the UAV is capable of flying, the central control unit controls the UAV to fly to the location of the owner or the predetermined place.” The UAV flying to the owner or to a predetermined place reads on the “recovery action” in the claim limitation.)
Regarding claim 19:
Chang discloses the “robotic vehicle of claim 17,” and further discloses the following limitations:
“identifying environmental conditions of the robotic vehicle.” (See at least Chang ¶¶ 8 and 45, which disclose “ascertaining if the environment around the UAV is suitable to fly or not.”)
“and determining the opportunity to perform the recovery action based on the environment conditions.” (See at least Chang ¶¶ 8-10 and 45, which disclose that if “the environment around the UAV is suitable to fly, the UAV is ascertained to be capable of flying,” and that if “the UAV is capable of flying, the central control unit controls the UAV to fly to the location of the owner or the predetermined place.” The UAV flying to the owner or to a predetermined place reads on performing the “recovery action” in the claim limitation.)
Regarding claim 21:
Chang discloses the “robotic vehicle of claim 17,” and further discloses “determining whether the robotic vehicle is able to travel to a predetermined location; and traveling to the predetermined location in response to determining that the robotic vehicle is able to travel to the predetermined location.” (See at least Chang ¶¶ 7-10, 45, and FIG. 1-3, which disclose “ascertaining if the UAV is capable of flying or not; and, the UAV flying to the location of the owner or to the predetermined place if the UAV is capable of flying.”)
Regarding claim 29:
		Chang discloses the following limitations:
“means for determining whether the robotic vehicle is being operated in an unauthorized manner or is stolen.” (See at least Chang ¶¶ 7-8, 20-21, 24-27, and FIG. 1-2 and 6-7, which disclose “triggering the UAV into a hijacked mode.”)
“and in response to determining the robotic vehicle is being operated in an unauthorized manner or is stolen: means for determining an opportunity for the robotic vehicle to perform a recovery action.” (See at least Chang ¶¶ 7-10, 20-21, 28, and FIG. 1-3, which disclose “ascertaining if the UAV is capable of flying or not” based on the remaining energy level of the UAV and the surrounding environment.)
“and means for performing the recovery action at the determined opportunity.” (See at least Chang ¶¶ 7-10, 20, 23, 26, and FIG. 1-5, which disclose that if “the UAV is capable of flying, the central control unit controls the UAV to fly to the location of the owner or the predetermined place.” The UAV flying to the owner or to a predetermined place reads on “performing the recovery action” in the claim limitation.)
Regarding claim 30:
		Chang discloses the following limitations:
“determine whether the processing device is being operated in an unauthorized manner or is stolen.” (See at least Chang ¶¶ 7-8, 20-21, 24-27, and FIG. 1-2 and 6-7, which disclose “triggering the UAV into a hijacked mode.”)
“and in response to determining the processing device is being operated in an unauthorized manner or is stolen: determine an opportunity at which the processing device is to perform a recovery action.” (See at least Chang ¶¶ 7-10, 20-21, 28, and FIG. 1-3, which disclose “ascertaining if the UAV is capable of flying or not” based on the remaining energy level of the UAV and the surrounding environment.)
“and perform the recovery action at the determined opportunity.” (See at least Chang ¶¶ 7-10, 20, 23, 26, and FIG. 1-5, which disclose that if “the UAV is capable of flying, the central control unit controls the UAV to fly to the location of the owner or the predetermined place.” The UAV flying to the owner or to a predetermined place reads on performing the “recovery action” in the claim limitation.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1 and 17 above, and further in view of McClintock (US-10,096,216-B1), hereinafter McClintock.
Regarding claim 4:
Chang discloses the “method of claim 1,” but does not specifically disclose the following limitations. However, McClintock does teach these limitations:
“determining an amount of separation between the robotic vehicle and an unauthorized operator of the robotic vehicle.” (See at least McClintock col. 3 ll. 15-51, col. 17 ll. 15-30, and FIG. 8 which disclose the determination of whether a “distance is above or below a particular threshold that would indicate a security action should be taken.” The “distance” reads on the “amount of separation” in the claim limitation.)
“and determining the opportunity to perform the recovery action based on the amount of separation between the robotic vehicle and the unauthorized operator.” (See at least McClintock col. 3 ll. 15-51, col. 17 ll. 15-30, and FIG. 8, which disclose that if the threshold distance is exceeded, the device will “take a security action, such as causing the device to sound an alarm.” The “security action” reads on the “recovery action” in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by attempting a recovery based on a threshold distance as taught by McClintock, because this modification takes the surroundings and environmental factors of the device into account, which makes the security system more convenient and secure (see at least McClintock col. 1 ll. 7-20).
Regarding claim 20:
Chang discloses the “robotic vehicle of claim 17,” but does not specifically disclose the following limitations. However, McClintock does teach these limitations:
“determining an amount of separation between the robotic vehicle and an unauthorized operator of the robotic vehicle.” (See at least McClintock col. 3 ll. 15-51, col. 17 ll. 15-30, and FIG. 8 which disclose the determination of whether a “distance is above or below a particular threshold that would indicate a security action should be taken.” The “distance” reads on the “amount of separation” in the claim limitation.)
“and determining the opportunity to perform the recovery action based on the amount of separation between the robotic vehicle and the unauthorized operator.” (See at least McClintock col. 3 ll. 15-51, col. 17 ll. 15-30, and FIG. 8, which disclose that if the threshold distance is exceeded, the device will “take a security action, such as causing the device to sound an alarm.” The “security action” reads on the “recovery action” in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by attempting a recovery based on a threshold distance as taught by McClintock, because this modification takes the surroundings and environmental factors of the device into account, which makes the security system more convenient and secure (see at least McClintock col. 1 ll. 7-20).
Claims 6-7, 10-12, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1, 5, and 17 above, and further in view of Gopalakrishnan et al. (US-9,524,648-B1), hereinafter Gopalakrishnan.
Regarding claim 6:
Chang discloses the “method of claim 5,” but does not specifically disclose the following limitations. However, Gopalakrishnan does teach these limitations:
“in response to determining that the robotic vehicle is not able to travel to the predetermined location: identifying a safe location.” (See at least Gopalakrishnan col. 8 l. 48-col. 9 l. 7, which disclose determining “safe locations based on criteria. For example, the criteria may be such that a safe location is designated as a relatively flat area determined to be free of people, vehicles, homes, and so forth.”)
“and traveling to the safe location.” (See at least Gopalakrishnan col. 8 l. 48-col. 9 l. 7, col. 9 ll. 53-67, col. 23 ll. 35-45, and col. 27 ll. 21-31, which disclose that the compromised vehicle is directed to land at the chosen safe location.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by identifying a safe location for the vehicle to travel to as taught by Gopalakrishnan, because it may be necessary for the vehicle to get away from an adversarial person to avoid being damaged or to assess any damage that already occurred (see at least Gopalakrishnan col. 2 ll. 20-43.)
Regarding claim 7:
Chang in combination with Gopalakrishnan discloses the “method of claim 6,” and Gopalakrishnan further discloses “notifying an owner or authorized operator of the safe location.” (See at least Gopalakrishnan col. 9 ll. 26-52 and col. 23 ll. 35-45, which disclose that an “alert module 142 is configured to activate a strobe light configured to produce flashes of light which may be used by an administrative user 146 or another UAV 102 to find the UAV 102 that has landed.” The “administrative user” reads on the “owner or authorized operator in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by incorporating an alert once the vehicle lands in a safe location as taught by Gopalakrishnan, because this allows an administrative user or other vehicle to find and potentially recover the compromised vehicle (see at least Gopalakrishnan col. 9 ll. 26-52 and col. 23 ll. 35-45).
Regarding claim 10:
Chang in combination with Gopalakrishnan discloses the “method of claim 6,” and Gopalakrishnan further discloses the following limitations:
“wherein identifying a safe location comprises: determining a geographical location of the robotic vehicle.” (See at least Gopalakrishnan col. 2 ll. 51-60, col. 8 l. 63-col.9 l. 18, col. 9 ll. 53-67, col. 31 l. 56-col. 32 l. 5, and col. 34 ll. 18-37, which disclose that the compromised vehicle and other vehicles in the network are aware of the compromised vehicle’s geographical location.)
“and selecting the safe location from a collection of previously stored safe locations based on the geographical location of the robotic vehicle.” (See at least Gopalakrishnan col. 8 l. 55-col. 9 l. 7, which disclose that “the UAV 102 may store, or be provided with information indicative of the safe location,” or that the UAV may “backtrack along a previously traveled route [or] return to a predetermined location such as a base.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by selecting a safe location from stored safe locations based on the vehicle’s geographical location as taught by Gopalakrishnan, because storing information about safe locations ensures that the vehicle will land somewhere relatively flat and free of obstructions (see at least Gopalakrishnan col. 8 l. 55-col. 9 l. 7).
Regarding claim 11:
Chang in combination with Gopalakrishnan discloses the “method of claim 10,” and Chang further discloses “wherein generating a notification that the robotic vehicle was stolen comprises performing one or more of: emitting an audible alarm; emitting a light; emitting an audible or video message; or establishing a communication link with emergency personnel.” (See at least Chang ¶¶ 21-22 and FIG. 1-2 and 4-5, which disclose that the UAV can send a “distress signal” which “could contain any information which helps the rescue, such as… images or sounds of the surroundings recorded by the UAV,” among other information. The “images or sounds of the surroundings recorded by the UAV” read on the “audible or video message” recited in the claim.)
Note that under the broadest reasonable interpretation (BRI) of claim 11, consistent with the specification, “performing one or more of: emitting an audible alarm; emitting a light; emitting an audible or video message; or establishing a communication link with emergency personnel” is treated as an alternative limitation. The applicant has elected to use “one or more of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “emitting an audible or video message” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 12:
Chang in combination with Gopalakrishnan discloses the “method of claim 6,” and Gopalakrishnan further discloses “traveling to an inaccessible location in response to determining that the robotic vehicle is not able to identify a safe location.” (See at least Gopalakrishnan col. 9 ll. 8-18, which disclose that “the compromised UAV 102(1) may hover over a safe location until another UAV 102(2) arrives to provide commands to guide the compromised UAV 102(1) to another destination, such as a safe landing.” The compromised UAV hovering in the air reads on “traveling to an inaccessible location” as recited in the claim.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by instructing the vehicle to go to an inaccessible place as taught by Gopalakrishnan, because this may be necessary to ensure the vehicle’s safety if a potential compromise is detected (see at least Gopalakrishnan col. 9 ll. 8-18).
Regarding claim 22:
Chang discloses the “robotic vehicle of claim 17,” and further discloses “determining whether the robotic vehicle is able to travel to a predetermined location.” (See at least Chang ¶¶ 7-10, 45, and FIG. 1-3, which disclose “ascertaining if the UAV is capable of flying or not; and, the UAV flying to the location of the owner or to the predetermined place if the UAV is capable of flying.”)
Chang does not specifically disclose the following limitations. However, Gopalakrishnan does teach these limitations:
“and in response to determining that the robotic vehicle is not able to travel to the predetermined location: identifying a safe location.” (See at least Gopalakrishnan col. 8 l. 48-col. 9 l. 7, which disclose determining “safe locations based on criteria. For example, the criteria may be such that a safe location is designated as a relatively flat area determined to be free of people, vehicles, homes, and so forth.”)
traveling to the safe location. (See at least Gopalakrishnan col. 8 l. 48-col. 9 l. 7, col. 9 ll. 53-67, col. 23 ll. 35-45, and col. 27 ll. 21-31, which disclose that the compromised vehicle is directed to land at the chosen safe location.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by identifying a safe location for the vehicle to travel to as taught by Gopalakrishnan, because it may be necessary for the vehicle to get away from an adversarial person to avoid being damaged or to assess any damage that already occurred (see at least Gopalakrishnan col. 2 ll. 20-43).
Regarding claim 23:
Chang in combination with Gopalakrishnan discloses the “robotic vehicle of claim 22,” and Gopalakrishnan further discloses the following limitations:
“wherein the processor is further configured with processor-executable instructions to identify a safe location by: determining a geographical location of the robotic vehicle.” (See at least Gopalakrishnan col. 2 ll. 51-60, col. 8 l. 63-col.9 l. 18, col. 9 ll. 53-67, col. 31 l. 56-col. 32 l. 5, and col. 34 ll. 18-37, which disclose that the compromised vehicle and other vehicles in the network are aware of the compromised vehicle’s geographical location.)
“and selecting the safe location from a collection of previously stored safe locations based on the geographical location of the robotic vehicle.” (See at least Gopalakrishnan col. 8 l. 55-col. 9 l. 7, which disclose that “the UAV 102 may store, or be provided with information indicative of the safe location,” or that the UAV may “backtrack along a previously traveled route [or] return to a predetermined location such as a base.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by selecting a safe location from stored safe locations based on the vehicle’s geographical location as taught by Gopalakrishnan, because storing information about safe locations ensures that the vehicle will land somewhere relatively flat and free of obstructions (see at least Gopalakrishnan col. 8 l. 55-col. 9 l. 7).
Regarding claim 24:
Chang in combination with Gopalakrishnan discloses the “robotic vehicle of claim 22,” and Chang further discloses that “the robotic vehicle further comprises a camera.” (See at least Chang ¶¶ 22, 29, 32, and 42-45, which disclose that a “camera or sound recorder could be configured in the UAV for recording the images or sounds of the environment around the UAV.”)
Chang does not specifically disclose “acquiring one or more images of an area surrounding the robotic vehicle” and “performing image processing on the acquired one or more images to identify the safe location.” However, Gopalakrishnan does teach these limitations. (See at least Gopalakrishnan col. 8 l. 63-col. 9 l. 7, col. 10 ll. 51-59, and col. 12 ll. 7-10 and 32-41, which disclose that the vehicle identifies safe locations based on criteria, including locations “designated as a relatively flat area determined to be free of people, vehicles, homes, and so forth.” The vehicle having the ability to make these determinations about an area implies that it is equipped with a camera that can acquire and analyze images of its surroundings.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by allowing the vehicle to acquire and process images when searching for a safe location as taught by Gopalakrishnan, because this ensures that the vehicle will land somewhere relatively flat and free of obstructions (see at least Gopalakrishnan col. 8 l. 63-col. 9 l. 7).
Regarding claim 26:
Chang in combination with Gopalakrishnan discloses the “robotic vehicle of claim 17,” and Chang further discloses “determining whether the robotic vehicle is able to travel to a predetermined location.” (See at least Chang ¶¶ 7-10, 45, and FIG. 1-3, which disclose “ascertaining if the UAV is capable of flying or not; and, the UAV flying to the location of the owner or to the predetermined place if the UAV is capable of flying.”)
Chang does not specifically disclose the following limitations. However, Gopalakrishnan does teach these limitations:
“determining whether the robotic vehicle is able to identify a safe location in response to determining that the robotic vehicle is not able to travel to the predetermined location.” (See at least Gopalakrishnan col. 8 l. 63-col. 9 l. 18, which disclose that the vehicle may search for a safe place to land, and that certain criteria must be met for a place to be designated a safe location. The safe location must be “a relatively flat area determined to be free of people, vehicles, homes, and so forth.”)
“and travel to an inaccessible location in response to determining that the robotic vehicle is not able to identify a safe location.” (See at least Gopalakrishnan col. 9 ll. 8-18, which disclose that “the compromised UAV 102(1) may hover over a safe location until another UAV 102(2) arrives to provide commands to guide the compromised UAV 102(1) to another destination, such as a safe landing.” The compromised UAV hovering in the air reads on it traveling to an “inaccessible location” as recited in the claim.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by directing the vehicle to go to an inaccessible location as taught by Gopalakrishnan, because this may be necessary to ensure the vehicle’s safety if a potential compromise is detected (see at least Gopalakrishnan col. 9 ll. 8-18).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang and Gopalakrishnan as applied to claims 1 and 5-6 above, and further in view of Bourque (US-2011/0092163-A1), hereinafter Bourque.
Regarding claim 8:
Chang in combination with Gopalakrishnan discloses the “method of claim 6,” but does not specifically disclose “conserving power upon arrival at the safe location.” However, Bourque does teach this limitation. (See at least Bourque ¶¶ 4, 12, and 23, which disclose that to “save battery power, the VLU [(vehicle locating unit)] receiver is energized only periodically (e.g., every minute or two) and even then only for a very short time, typically between 15 and 50 milliseconds. If no activation or informational signal is received, no action is taken and the VLU receiver is deenergized to save battery power.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang in combination with Gopalakrishnan by saving battery power as taught by Bourque, because the battery “has a finite capacity and power is consumed… every time the VLU receiver is energized to listen for activation or other informational signals” (see at least Bourque ¶ 4). This makes it necessary to energize the receiver to listen for signals in an efficient way.
Regarding claim 9:
Chang in combination with Gopalakrishnan and Bourque discloses the “method of claim 8,” and Bourque further discloses the following limitations:
“entering a sleep state for a predetermined amount of time.” (See at least Bourque ¶¶ 4, 12, and 23, which disclose that to “save battery power, the VLU [(vehicle locating unit)] receiver is energized only periodically (e.g., every minute or two) and even then only for a very short time, typically between 15 and 50 milliseconds. If no activation or informational signal is received, no action is taken and the VLU receiver is deenergized to save battery power.” The vehicle locating unit receiver being “energized only periodically (e.g., every minute or two)” reads on “entering a sleep state for a predetermined amount of time.”)
“performing one or more of generating a beacon signal, transmitting a message to an owner or authorized operator, or receiving messages upon exiting the sleep state after the predetermined amount of time.” (See at least Bourque ¶¶ 4, 12, and 23, which disclose that when the vehicle locating unit receiver exits the sleep state, it detects whether an “activation or informational signal is received.” Detecting this “activation or informational signal” reads on “receiving messages upon exiting the sleep state after the predetermined amount of time.”)
“and reentering the sleep state.” (See at least Bourque ¶¶ 4, 12, and 23, which disclose that if “no activation or informational signal is received, no action is taken and the VLU receiver is deenergized to save battery power.” The receiver being “deenergized” reads on “reentering the sleep state.”)
Note that under the broadest reasonable interpretation (BRI) of claim 9, consistent with the specification, “performing one or more of generating a beacon signal, transmitting a message to an owner or authorized operator, or receiving messages upon exiting the sleep state after the predetermined amount of time” is treated as an alternative limitation. The applicant has elected to use “one or more of… or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “receiving messages upon exiting the sleep state after the predetermined amount of time” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang in combination with Gopalakrishnan by saving battery power as taught by Bourque, because the battery “has a finite capacity and power is consumed… every time the VLU receiver is energized to listen for activation or other informational signals” (see at least Bourque ¶ 4). This makes it necessary to energize the receiver to listen for signals in an efficient way.
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1 and 17 above, and further in view of O'BRIEN et al. (US-2019/0191311-A1), hereinafter O’BRIEN.
Regarding claim 13:
Chang discloses the “method of claim 1,” but does not specifically disclose “providing false information to an unauthorized operator of the robotic vehicle while performing the recovery action.” However, O’BRIEN does teach this limitation. (See at least O’BRIEN ¶ 101, which discloses “transmitting, to the geographic source [of the intrusion attempt] from the autonomous vehicle, false information, the false information having a false destination of the autonomous vehicle.” The “geographic source of the intrusion attempt” reads on the “unauthorized operator of the robotic vehicle” in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by transmitting false information to the source of an intrusion attempt as taught by O’BRIEN, because this helps in providing “counter-measures for intrusions into autonomous vehicles” (see at least O’BRIEN ¶¶ 2 and 4).
Regarding claim 25:
Chang discloses the “robotic vehicle of claim 17,” but does not specifically disclose that “the processor is further configured with processor-executable instructions to provide false information to an unauthorized operator of the robotic vehicle while performing the recovery action.” However, O’BRIEN does teach this limitation. (See at least O’BRIEN ¶ 101, which discloses “transmitting, to the geographic source [of the intrusion attempt] from the autonomous vehicle, false information, the false information having a false destination of the autonomous vehicle.” The “geographic source of the intrusion attempt” reads on the “unauthorized operator of the robotic vehicle” in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by transmitting false information to the source of an intrusion attempt as taught by O’BRIEN, because this helps in providing “counter-measures for intrusions into autonomous vehicles” (see at least O’BRIEN ¶¶ 2 and 4).
Claims 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1 and 17 above, and further in view of Payne (US-3,703,703-A), hereinafter Payne.
Regarding claim 14:
Chang discloses the “method of claim 1,” but does not specifically disclose “actuating one or both of a door or lock of an occupant carrying terrestrial robotic vehicle to prevent an unauthorized occupant from exiting the robotic vehicle.” However, Payne does teach this limitation. (See at least Payne Abstract, col. 1 ll. 9-17, col. 2 ll. 15-29, and FIG. 3, which disclose “a locking system for locking the doors and windows of the vehicle to trap the thief.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by locking the doors of a vehicle to trap an unauthorized occupant from leaving as taught by Payne, because this traps the thief and gives the vehicle owner time to react to the security alarm (see at least Payne col. 1 ll. 9-17).
Regarding claim 28:
Chang discloses the “robotic vehicle of claim 17,” but does not specifically disclose the following limitations. However, Payne does teach these limitations:
“the robotic vehicle is a passenger carrying terrestrial vehicle.” (See at least Payne Abstract, col. 1 ll. 9-17, col. 2 ll. 15-29, and FIG. 1, which disclose that the vehicle is terrestrial and is capable of carrying a passenger.)
“and the processor is further configured with processor-executable instructions to control the robotic vehicle to perform the recovery action at the determined opportunity by actuating one or both of a door or a lock to prevent an unauthorized occupant from exiting the robotic vehicle.” (See at least Payne Abstract, col. 1 ll. 9-17, col. 2 ll. 15-29, and FIG. 3, which disclose “a locking system for locking the doors and windows of the vehicle to trap the thief.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by locking the doors of a vehicle to trap an unauthorized occupant from leaving as taught by Payne, because this traps the thief and gives the vehicle owner time to react to the security alarm (see at least Payne col. 1 ll. 9-17).
Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1 and 17 above, and further in view of FÜLÖP (US-2016/0152210-A1), hereinafter FÜLÖP.
Regarding claim 16:
Chang discloses the “method of claim 1,” but does not specifically disclose “performing self-destruction of one or more components of the robotic vehicle in response to determining that the robotic vehicle is stolen.” However, FÜLÖP does teach this limitation. (See at least FÜLÖP ¶¶ 11, 15, and 33, which disclose a motor vehicle with “a self-destructing mechanism which is triggered as soon as the communication link between the functional unit and the control unit is breached.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by incorporating a self-destructing mechanism as taught by FÜLÖP, because this “ensures that a person, who gained unauthorized access to the motor vehicle, cannot start the engine of the motor vehicle under any circumstances” (see at least FÜLÖP ¶ 11).
Regarding claim 27:
Chang discloses the “robotic vehicle of claim 17,” but does not specifically disclose that “the processor is further configured with processor-executable instructions to control the robotic vehicle to perform self-destruction of a component or payload of the robotic vehicle in response to determining that the robotic vehicle is stolen.” However, FÜLÖP does teach this limitation. (See at least FÜLÖP ¶¶ 11, 15, and 33, which disclose a motor vehicle with “a self-destructing mechanism which is triggered as soon as the communication link between the functional unit and the control unit is breached.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle recovery system disclosed by Chang by incorporating a self-destructing mechanism as taught by FÜLÖP, because this “ensures that a person, who gained unauthorized access to the motor vehicle, cannot start the engine of the motor vehicle under any circumstances” (see at least FÜLÖP ¶ 11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although Joao (US-10,562,492-B2) was not relied upon in the prior art rejections, it is still relevant to applicant’s disclosure because it discloses an anti-theft system for a vehicle that relays information to the owner or authorities to aid in recovering the vehicle. The system also allows for components of the vehicle to be disabled and re-enabled if the vehicle is being stolen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                      


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662